                                                                                                 lb
    Case: 1:18-cr-00885 Document #: 20 Filed: 01/24/19 Page 1 of 7 PageID #:72
                                                                          FILED
                                                                              JAN   2   lzrugw
                        ffiflP,Bfiffi,tii,l3frffit??#3f,                 cLEi[?tHBBrfiBrBr,*,
                                EASTERN DIVISION

 TINITED STATES OF AMERICA
                                             No. 18 CR 885
              v.
                                             Violations: Title 21, United States Code,
 JANIES L. LEPARSKI                          Sections 8a1(a)(1) and 846 and fitle 18,
                                             United States Code, Section 924(c)
                                                             JUDGE DURKIN
                                   COT]NT     ONE      MAGISTRATE JI'DGE ROITILAND

      The SPECIAL DECEMBER          2OL7   GRAND JIIRY charges:

       On or about December 2!,2OLL,at Palos Heights, in the Northern District of

Illinois, Eastern Division,

                               JAMES L. LEPARSKI,

defendant herein, did knowingly and intentionally possess a controlled substance,

namely, five grams or more of methamphetamine (actual), a Sched,ule        II Controlled
Substance, with intent to distribute;

      In violation of fitle 21, United States Code, Section 8a1(a)(1).
    Case: 1:18-cr-00885 Document #: 20 Filed: 01/24/19 Page 2 of 7 PageID #:73




                                     COI]NI'T TWO

      The SPECIAL DECEMBER 20t7 GRAND JURY turther charges:

      On or about December 2L,20L8, at Palos Heights, in the Northern District of

Illinois, Eastern Division,

                                JAMES L. LEPARSKI,

defendant herein, did knowingl5r possess a firearm, namely, a loaded Ruger LCP .380

Auto Pistol bearing serial number 37L763568, in furtherance of a drug trafficking

crime for which defendant may be prosecuted in a court of the United States, nrmely,

possession   with intent to distribute a controlled substance, in violation of Title 21,

United States Code, Section 841(aX1), as charged in Count One of this Indictment;

      In violation of Title 18, United States Code, Section 924(cX1)(A).
    Case: 1:18-cr-00885 Document #: 20 Filed: 01/24/19 Page 3 of 7 PageID #:74



                                 COIINTT]TIIB,EE

      The SPECIAL DECEMBER 2017 GRAND JURY turther charges:

      Ori or about December 2L, 2OL8, at Palos Heights, in the Northern District of

Illinois, Eastern Division,

                              JAMES L. LEPARSKI,

defendant herein, did knowingly and intentionally distribute a controlled substance,

namely, five grams or more of meihamphetamine (actual), a Schedule      II   Controlled

Substance;

      In violation of Title 21, United States Code, Section Sa1(aX1).




                                          3
    Case: 1:18-cr-00885 Document #: 20 Filed: 01/24/19 Page 4 of 7 PageID #:75



                                       qouNT FoUR

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      On or about December 26,2018, at Palos Heights, in the Northern District of

Illinois, Eastern Division,

                                   JAMES L. LEPARSKI,

defendant herein, did attempt to knowingly and intentionally possess with intent to

distribute a controlled substance, namely, fifty grams or more of methamphetamine

(actual), a Schedule   II   Controlled Substance, in violation of Title 21, United States

Code, Section 8a1(a)(1);

      In violation of Title 2L, United States Code, Section 846.
    Case: 1:18-cr-00885 Document #: 20 Filed: 01/24/19 Page 5 of 7 PageID #:76



                        FORFEITTIRE ALLEGATION ONE

      The SPECIAL DECEMBER 20L7 GRAND JURY alleges:

      1.      Upon conviction of an offense inviolation ofTitle 18, United States Code,

Section 924(c),as set forth in this Indictment, LEPARSKI shall forfeit to the United

States of America any firearm and ammunition involved in and used in the offense,

as provided   in Title 18, United States Code, Section 924(d)(1) and Title 28, United

States Code, Section 2461(c).

      2.      The property to be forfeited includes, but is not limited to, a Ruger LCP

.380 Auto Pistol bearing serial number 37L763568, and associated ammunition.
      Case: 1:18-cr-00885 Document #: 20 Filed: 01/24/19 Page 6 of 7 PageID #:77




                           FORFEITTIRE ALLEGATION TWO

        The SPECIAL DECEMBER 2Ol7 GRAND JURY turther alleges:

        1.       Upon conviction of an offense in violation of Title 2L, United States Code,

Section 841(a), as set forth in this trndictment, LEPARSKI shall forfeit to the United

States of America any property which constitutes and is derived from proceeds

traceable to the offense, as provided in Title 21, United States Code, Section 853(a)

and   fitle   28, United States Code, Section 246L(c).

        2.       The property to be forfeited includes, but is not limited to, approximately

$40,733.73 seized by law enforcement from the CNB Bank & Trust, N.A. personal

banking account ending in 5750 held in the name of James L. Leparski, pursuant to

a seizure warrant issued on December 26,2018.




                                               6
    Case: 1:18-cr-00885 Document #: 20 Filed: 01/24/19 Page 7 of 7 PageID #:78




      3.     If any   of the property described above, as a result of any act or omission

by a defendant: cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished. in value; or has been

commingled   with other property which cannot be divided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property,      as

provided in Title 21, United States Code Section 853(p).


                                         A TRUE BILL:


                                         FOREPERSON




UNITED STATES ATTORNEY
